Exhibit 10.8

 

REVOLVING NOTE

 

$1,000,000.00

Date: May 30, 2013

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited liability company (the
“Lender”), or its successors or assigns, the principal amount of each Revolving
Loan from time to time made in accordance with the provisions of the Credit
Agreement dated the date hereof (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement” the
terms defined therein being used herein as therein defined), among the Borrowers
and Lender.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Lender in Dollars in immediately available funds.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Revolving Note
is secured by the Collateral.  Upon the occurrence and during the continuation
of one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable all as provided in the Credit
Agreement.  Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Revolving Note and
endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO REVOLVING NOTE

 

 

NW 61ST NURSING, LLC

 

 

 

 

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Manager

 

--------------------------------------------------------------------------------